IN THE COURT OF CRIMINAL APPEALS
                              OF TEXAS
                                           NO. WR-87,027-01


                          EX PARTE ANTHONY WAYNE NEAL, Applicant


                      ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                     CAUSE NO. 14-138-CR-A IN THE 77TH DISTRICT COURT
                                FROM FREESTONE COUNTY


          Per curiam.

                                                ORDER

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to thirty years’ imprisonment. It appears that he waived his right to

appeal.

          Applicant contends, among other things,1 that his trial counsel rendered ineffective assistance

because counsel failed to perform an adequate pre-trial investigation, failed to interview witnesses,



          1
              This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                       2

failed to obtain videos and photographs of Applicant’s truck, failed to object to or move to suppress

empty liquor bottles that were introduced by the State, failed to obtain an explanation of why the

bottles were empty, failed to inform Applicant of a motion to suppress that was filed but not ruled

on prior to trial, failed to follow up on pre-trial motions, gave a State’s witness advance notice of his

intended cross-examination, and failed to alert the trial court when jurors were sleeping during trial.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: July 26, 2017
Do not publish